DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 78.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, Change “having primary end” to –having a primary end—in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (as well as dependent claims 5-7 due to dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recited the limitation, “said lower surface of each of said cross bars resting on said top side of said foot on each of said members having each of said first and second ends of each of said cross bars…”, which is vague and indefinite. It is unclear what “said members” refers to. Is this referring to the end plates?
Claim 4 recited the limitation, “said cross bars being spaced apart from each on said end plates”, which is vague and indefinite. It is unclear whether the cross bars are spaced apart from each other, or if the cross bars are spaced apart from each end of the end plates. The instant disclosure does not provide further clarification. Page 5, line 19 discloses that “the cross bars 48 are spaced apart from each on the end plates 24”. For the purposes of examination the examiner will interpret the limitation to be the cross bars being spaced apart from each other.
Specification
The disclosure is objected to because of the following informalities:
  In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EUGENE HUNDAHL ROBERT (US 2876997 A; hereinafter Hundahl).
Regarding claim 1 Hundahl teaches:
A cattle guard assembly being comprised of a molded grid formed from a rubber or rubber composite material wherein said assembly is configured to resist being damaged by livestock and corrosion. (Col. 1, lines 15-20); (Col. 2, lines 61-65)
Said assembly comprising: a cattle guard being positionable in a depression in a roadway extending along a fence line wherein said cattle guard is configured to inhibit livestock from crossing the fence line in the roadway, said cattle guard being comprised of a resiliently compressible material wherein said cattle guard is configured to resist impact damage, said cattle guard being comprised of a non-oxidizing material wherein said cattle guard is configured to resist corrosion. (See Fig. 2 #12, 14, 16);(Col. 2, lines 61-72)
Said cattle guard comprising a plurality of modular units thereby facilitating said cattle guard to have a selectable width wherein said cattle guard is configured to accommodate a variety of roadway widths. (See Fig. 2 #14); (Col. 3, lines 40-43)
Said modular units being comprised of a molded, unitary structure such that said modular units resist breaking, each of said modular units including a base and a grate, said grate being positionable in an existing cattle guard base for replacing an existing grate in an existing cattle guard. (See Fig. 2 #14, 20); (Col. 2, lines 65-68); (Col. 3, lines 3-8)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hundahl in view of FRANK FRNKA (US 1616361 A; hereinafter Frnka).
Regarding claim 2 Hundahl, as shown above, discloses all of the limitations of claim 1. Hundahl does not teach. Frnka teaches:
Said base comprises a pair of end plates, each of said end plates having primary end, a secondary end and an outer surface extending therebetween, said outer surface of each of said end plates having a top side, a bottom side and a front side, said bottom side of each of said end plates resting on a bottom surface of the depression in the roadway having said top side being aligned with a top surface of the roadway. (See Fig. 3 #10, 13); (Col. 1, lines 45-50) 
Each of said end plates having a foot extending away from said front side, said foot being aligned with said bottom side of said end plate and being coextensive with said end plate, said foot on each of said end plates having a top side. (See Fig. 3 #13 where cattle guard rests on a top side)
End plate dimensions. (Col. 1, lines 35-44)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cattle guard of Hundahl to incorporate the teachings of Frnka in order to gain the advantages of a more modular framework for the purposes of replacing damaged parts more easily.
Hundahl in view of Frnka does not teach each of said end plates having a height of approximately 11.0 inches. It would have been obvious to one of ordinary skill within the Frnka discloses end plates which could be any desired size or proportion. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 4 Hundahl, in view of Frnka, as shown above, discloses all of the limitations of claim 2. Hundahl does not teach. Frnka further teaches:

    PNG
    media_image1.png
    483
    826
    media_image1.png
    Greyscale
Wherein said grate comprises a pair of cross bars, each of said cross bars having a first end, a second end and a lower surface extending therebetween, each of said cross bars being elongated between said first and second ends. (See Fig. 1 above #12, 16); (Col 1, lines 45-50)
Said lower surface of each of said cross bars resting on said top side of said foot on each of said members having each of said first and second ends of each of said cross bars being aligned with said front side of said outer surface of a respective one of said end plates such that said end plates are spaced apart from each other having each of said cross bars being oriented perpendicular to said end plates, said cross bars being spaced apart from each on said end plates. (See Fig. 3 #12,16); (Col 1, lines 45-50)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cattle guard of Hundahl to incorporate the teachings of Frnka in order to gain the advantages of a more modular framework for the purposes of replacing damaged parts more easily.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hundahl in view of Frnka, further in view of WELLS ERNEST R (US 2846194 A; hereinafter Wells).
Regarding claim 3 Hundahl, in view of Frnka, as shown above, discloses all of the limitations of claim 1. Hundahl in view of Frnka does not teach. Wells teaches:
Further comprising a pair of spacers, each of said spacers being positionable beneath said end plates in the depression in the roadway each of said spacers elevating said end plates thereby facilitating said top surface of said end plates to be aligned with a top surface of the roadway. (See Fig. 1 #17); (Col. 1, lines 64-69)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cattle guard of Hundahl and Frnka, to include spacers positionable beneath Wells, in order to gain the advantages of increased base support.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hundahl in view of Frnka, further in view of ALSBURG JEROLD H VAN (US 2750157 A; hereinafter Alsburg).
Regarding claim 5 Hundahl, in view of Frnka, as shown above, discloses all of the limitations of claim 4. Hundahl does not teach. Frnka further teaches:
Further comprising a plurality of members, each of said members having a lower surface, an upper surface, a front surface and a back surface, each of said front and back surfaces tapering inwardly between said lower and upper surfaces such that each of said members has a trapezoidal cross section taken along a longitudinal axis of said members, each of said members being integrated into and extending between said pair of cross bars having said lower surface of each of said members being aligned with said lower surface of said cross bars, each of said members being oriented perpendicular to said cross bars. (See Fig. 1 shown above #14); (Col. 1, lines 58-67)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the members of Hundahl to incorporate a trapezoidal cross section, as disclosed by Frnka, in order to gain the advantages of preventing accumulation of dirt (Col. 1, line 63).
If, for any reason, the applicant disagrees with the examiner that Frnka discloses a trapezoidal cross section then Alsburg
Further comprising a plurality of members, each of said members having a lower surface, an upper surface, a front surface and a back surface, each of said front and back surfaces tapering inwardly between said lower and upper surfaces such that each of said members has a trapezoidal cross section taken along a longitudinal axis of said members, each of said members being integrated into and extending between said pair of cross bars having said lower surface of each of said members being aligned with said lower surface of said cross bars, each of said members being oriented perpendicular to said cross bars. (See Fig. 2 #15, 17); (Col. 2, lines 23-29)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the members of Hundahl in view of Frnka, to include members including a trapezoidal cross section, as disclosed by Alsburg, in order to gain the advantages of minimizing the amount of horizontal surface available.
Regarding claim 6 Hundahl, in view of Frnka, in view of Alsburg, as shown above, discloses all of the limitations of claim 5. Hundahl in view of Alsburg does not teach. Frnka further teaches:
Wherein said upper surface of each of said members is aligned with top side of said outer surface of said end plates when said cross bars are positioned on said foot on each of said end plates, said members being spaced apart from each other and being distributed between said end plates wherein said members are configured to inhibit livestock from walking across said member thereby inhibiting the livestock from crossing the fence line in the roadway. (See Fig. 1 above where members #14 align with top surface of end plate #10; #13); (Col. 1, lines 24-27)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cattle guard of Hundahl in view of Alsburg, to incorporate the teachings of Frnka in order to gain the advantages of a more modular construction cattle guard which is evenly aligned with the surface of the road to allow passage of vehicles, yet prevent cattle from crossing.

Allowable Subject Matter
Claim 8 is allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a cattle guard assembly as claimed. In particular, the prior art fails to disclose a pair of panels comprising protrusions extending laterally away from a first surface, said protrusion extending beneath a lower surface of each of said plurality of members when the panels are positioned on opposite sides of the cattle guard; the lower surface of each panel having a notch extending upwardly therefrom to facilitate rain to drain therethrough; in combination with the other limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is considered pertinent because it relates to cattle guards.
Ostermiller; Joseph (US 4163545 A)
Mansour; Alex E. et al. (US 4387882 A)
Tompkins; John W.  (US 4434975 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BRITTANY A LOWERY/Examiner, Art Unit 3644         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644